   Case: 1:17-cv-06260 Document #: 847 Filed: 06/23/20 Page 1 of 4 PageID #:7203




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


  STATE OF ILLINOIS,

                                Plaintiff,
                                                        Case No. 17-cv-6260
                    v.
                                                        Judge Robert M. Dow Jr.
  CITY OF CHICAGO,

                              Defendant.


                         THE CITY OF CHICAGO’S RESPONSE
                          TO FOP’S EMERGENCY MOTION

       The City of Chicago (the “City”), by and through its undersigned counsel, and in response

to the Fraternal Order of Police Chicago Lodge No. 7’s (the “FOP”) filing styled as an Emergency

Motion to Protect Chicago Police Officers’ Wellness, Health, and Safety Pursuant to Local

Rule 5.6, or in the alternative, Motion for Limited Intervention (Dkt. Nos. 841, 845), states as

follows:

                                      INTRODUCTION

       Officer health and wellness are of the utmost concern to the City and the Chicago Police

Department (the “Department”), and the City remains committed to protecting the health, safety,

and welfare of all Chicago police officers, both generally and consistent with the terms of the

Consent Decree (Dkt. No. 703). However, the matters the FOP raises in its Motion are contractual

labor issues governed by the collective bargaining agreement (“CBA”) between the City and the

FOP, as well as the Illinois Public Labor Relations Act (“IPLRA”). The Consent Decree is not the

mechanism, and this Court is not the appropriate venue, to address issues relating to officer

assignments and schedules.
   Case: 1:17-cv-06260 Document #: 847 Filed: 06/23/20 Page 2 of 4 PageID #:7204




                                          ARGUMENT

       The “Carve Out” provision set forth in Paragraph 711 of the Consent Decree provides that

nothing in the Consent Decree “is intended to (a) alter any of the [collective bargaining

agreements] between the City and the Unions; or (b) impair or conflict with the collective

bargaining rights of employees in those units under the IPLRA,” or otherwise obligate the City or

the FOP to violate the terms of the CBA or any bargaining obligations under the IPLRA. Dkt. 703,

¶ 711. The IPLRA identifies “hours and other conditions of employment” as matters over which

employers and unions are required to bargain collectively. 5 ILCS 315/7. Those are precisely the

issues raised by the FOP’s Motion. See Dkt. No. 845 at 3 (arguing that “[t]he scheduling of Officers

for as many as sixteen consecutive days between eight and twelve hours of work” is contrary to

the Consent Decree’s requirements).

       More directly, the issues identified in the FOP’s Motion concerning officer schedules and

days off fall squarely within the purview of the CBA, and are therefore excluded from the Consent

Decree’s reach. The CBA provides CPD with the right to “direct the Officers of the Department

of Police, including the right to assign work and overtime.” FOP 2012 CBA, art. 4D; see also FOP

2012 CBA, Section 20.7 (maintaining the Employer’s right to “assign Officers for duty at any time

and at different times during each twenty-eight (28) day police period” and to adjust designated

start times); FOP 2012 CBA, Section 20.9 (“The Employer’s right to assign Officers for duty while

on regular day-off status is unrestricted and unchallenged.”). Additionally, Article 15 of the CBA

establishes a Safety Committee “for the purpose of discussing and investigating safety and health

issues relating to Officers.” FOP 2012 CBA, Section 15.2. The entire CBA is available at

https://www.chicago.gov/content/dam/city/depts/dol/Collective%20Bargaining%20Agreement3/

FOPCBA2012-2017_2.20.15.pdf.




                                                 2
   Case: 1:17-cv-06260 Document #: 847 Filed: 06/23/20 Page 3 of 4 PageID #:7205




       The Consent Decree’s provisions regarding officer health and wellness do not provide the

FOP an avenue for resolving issues that are reserved for collective bargaining. Dkt. 703, ¶ 711. A

review of the Consent Decree’s provisions on “Officer Wellness and Support” (Section IX)

confirms this. That section addresses such issues as support systems for mental health, substance

abuse, and concerns relating to stress and trauma, and does not purport to require changes to

matters such as hours, shifts, workloads, and assignments.

       The appropriate venue to resolve any grievance the FOP may have relating to officers’

schedules and hours is the grievance process set forth in the CBA. See FOP 2012 CBA, Article 9.

This Court is not the forum to conduct such a process. See, e.g., Carver v. Nall, 172 F.3d 513, 516

(7th Cir. 1999) (federal court cannot hear an unfair labor practice grievance).

       The Superintendent is vested with the authority to manage officer schedules and to assign

work and overtime. The plain language of the CBA provides that “[t]he Employer has and will

continue to retain the right to operate and manage its affairs in each and every respect.” FOP 2012

Collective Bargaining Agreement, art. 4. The Consent Decree does nothing to impair that

authority. See Dkt. No. 703, ¶¶ 611, 711. To the contrary, the Consent Decree explicitly provides

that “[t]he Superintendent of CPD continues to be in charge of the Department.” Id. ¶ 611. It is the

Superintendent, and respectfully not this Court, who is in the best position to adjust officers’

schedules so that the Department is equipped to react to and handle exigent circumstances.

       Without a basis to involve this Court in this quintessential collective bargaining issue, the

FOP’s request for limited intervention also fails. Moreover, the FOP provides no basis for this

Court to reconsider it prior decisions denying the FOP and other of its representatives leave to

intervene as a matter of right. See State of Ill. v. City of Chicago, Case No. 17-cv-6260, 2018 WL




                                                 3
    Case: 1:17-cv-06260 Document #: 847 Filed: 06/23/20 Page 4 of 4 PageID #:7206




3920816 (N.D. Ill. Aug. 16, 2018), aff’d, 912 F.3d 979 (7th Cir. 2018); State of Ill. v. City of

Chicago, Case No. 17-cv-6260, 2020 WL 419417 (N.D. Ill. Jan. 27, 2020).

                                          CONCLUSION

         The FOP provides no basis for this Court to adjudicate its purported claims regarding

officer work schedules. This is not the proper venue to hear such claims. And, as a non-party to

this case, the FOP seeks relief it is not entitled to receive in this litigation. For these reasons, the

City respectfully requests that the Court deny FOP’s Motion, including its limited request for

intervention.


 Dated: June 23, 2020                                  Respectfully submitted,
                                                       MARK A. FLESSNER
                                                       Corporation Counsel of the
                                                       CITY OF CHICAGO
                                              By: /s/ Allan T. Slagel
 Allan T. Slagel (ARDC #6198470)                  Special Assistant Corporation Counsel
 aslagel@taftlaw.com
 Elizabeth E. Babbitt (ARDC # 6296851)
 ebabbitt@taftlaw.com
 Rachel L. Schaller (ARDC # 6306921)
 rschaller@taftlaw.com
 Paul J. Coogan (ARDC # 6315276)
 pcoogan@taftlaw.com
 TAFT STETTINIUS & HOLLISTER LLP
 111 East Wacker Drive, Suite 2800
 Chicago, Illinois 60601
 (312) 527-4000

 Tyeesha Dixon
 tyeesha.dixon@cityofchicago.org
 Deputy Corporation Counsel
 for Public Safety Reform
 121 North LaSalle Street, Room 600
 Chicago, Illinois 60614
 (312) 744-1806
 Attorneys for Defendant
27419107.6




                                                   4
